UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7478


K. R. JONES,

                       Petitioner – Appellant,

          v.

WARDEN JETT, Federal    Medical   Center,   Rochester,   MN   (or
current Warden),

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-hc-02123-FL)


Submitted:   January 23, 2014             Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


K.R. Jones, Appellant Pro Se. Christina Ann Kelley, BUREAU OF
PRISONS, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            K. R. Jones, a federal prisoner, appeals the district

court’s    order    denying   relief   on   his   28   U.S.C.   § 2241   (2012)

petition.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.     Jones    v.   Warden   Jett,    No.   5:12-hc-02123-FL

(E.D.N.C.    Aug.    30,   2013).      We   dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                       AFFIRMED




                                       2